DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11 and 18-24 are finally rejected under 35 U.S.C. 103 as being unpatentable over Schiffer (8,733,682) in view of DE 202012004224, hereinafter DE’224.
Schiffer discloses in Figs. 1-2, a shredder comprising a rotor, a pusher 10 completely installed in the material charging compartment of the shredding machine pushes charged refuse material using pivoting movements against the rotating rotor. Two operating states of the pusher are illustrated in FIG. 1 by continuous or broken outlines of it. The pusher is driven by a shaft on which it is supported for the pivoting 
Schiffer does not discloses a measuring device for continuously detecting a position of the feed device.
DE’224 discloses, a shredder device (1, figure 1) comprising a machine frame (12), at least one shredder rotor (3), at least one feed device (5, 9) by means of which the material to be shredded can be conveyed to the at least one shredder rotor (3), pivot axis 8 wherein at least one measurement apparatus (paragraphs [0016], [0019], [0036] and [0049]) is provided for continuous detection of the position of the at least one feed device (5, 9), a control and/ or regulation device is provided, at least for controlling and/or regulating (paragraph [0046]) the movement of the at least one feed device (5, 9), and a signal transmission device is provided, by means of which measurement signals generated by the at least one measurement apparatus can be supplied to the control and/or regulation device (paragraph [0049]; claims 8, 9, 10). Additionally, DE’224 discloses a hydraulic cylinder 7 which inherently has inlet and outlet for the hydraulic fluid and a delivery chamber 11 and a cleaning procedure by letting the cutting rotor 3 run in the opposite direction [0049]. It would have been obvious to one of ordinary skill in the art before the 
With respect to claims 18-24, the limitations of these claims if not inherent, would have been obvious modifications by one skilled in the art once the basic apparatus was known as in modified device of Schiffer Providing a measuring device with encoder would have been well within the scope of one skilled in the art and of no patentable merit especially since the applicant has not disclosed that these limitations solves any stated problem or is for any particular purpose (see [0010]-[0011] and [0028] of thr applicant publication). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention tofurther  modify the device of Schiffer, because the changes does not appear to provide any unexpected result.
Claims 12-14 and 25-27 are finally rejected under 35 U.S.C. 103 as being unpatentable over Schiffer in view of DE’224 as applied in claims 1-11 and 18-24 above and further in view of Squires et al (6,016,979).
Modified device of Schiffer has most of the elements of these claim but for a speed adjuster/detector.
Squires et al is cited to show desirability, in the relevant art, to control the feed speed of a pusher 18 according to the load in the crushing rotor 13, so that an appropriate quantity of big refuses match with the load at the crushing position can be fed, thus allowing an efficient operation of the crusher by automatically the pusher speed adjustment and controlling the forward/backward moving speed of the pusher 18. .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a crusher with pusher to move the material to the cutting blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/Primary Examiner, Art Unit 3725